Case 2:18-cr-00365-JNP Document 1186 Filed 02/17/21 PageID.29683 Page 1 of 3




JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


                                           :
UNITED STATES OF AMERICA,                           Case No. 2:18-CR-365-JNP
                                           :
                      Plaintiff,                    MOTION TO UNSEAL GOVERNMENT’S
                                           :        EX PARTE APPLICATION [ECF 1178],
       v.                                           AND MOTION TO KEEP A PORTION OF
                                           :        THE ATTACHED DECLARATION [ECF
JACOB ORTELL KINGSTON, et al.,                      1178-1] UNDER SEAL
                                           :
                      Defendants.                   District Judge Jill N. Parrish
                                           :


      The United States of America, by and through the undersigned, hereby responds to the

Court’s Order [ECF 1181] to show cause why docket entry [ECF 1178] should not be unsealed.

The United States agrees that the Government’s Ex Parte Application for Post-Indictment

Protective Order Under 21 U.S.C. § 853(e)(1)(A) Regarding Funds Held by Two Turkish

Companies [ECF 1178] should be unsealed, and moves to unseal it. However, with respect to

Special Agent Stephen Washburn’s attached declaration [ECF 1178-1], the United States submits

that five paragraphs (¶¶ 20, 22-24, and 27) should remain under seal and be redacted for the

following reasons. First, consistent with Department of Justice policy, these paragraphs should
Case 2:18-cr-00365-JNP Document 1186 Filed 02/17/21 PageID.29684 Page 2 of 3




remain under seal to protect the privacy interests of third parties, particularly with regard to

criminal conduct of uncharged persons. Second, the information contained in Paragraphs 22-24

and 27 describes the contents of sealed documents that were filed as attachments to the

Government’s Supplemental James Proffer [ECF 495], which was also filed under seal. See

ECF 499 (Motion to Seal Government’s James Log). The following table identifies which

sealed exhibits are described in Agent Washburn’s declaration.

                       Declaration           Sealed Exhibit Attached to
                      Paragraph No.      Supplemental James Log [ECF 495]

                             22                         Exhibit 18
                             23                         Exhibit 19
                             24                       Exhibits 20-21
                             27                         Exhibit 23

      Based on the foregoing, the United States moves to redact Paragraphs 20, 22-24, and 27

from the unsealed declaration of Special Agent Stephen Washburn. An electronic copy of a

proposed redacted declaration will be furnished to the Court in the event the Court grants this

motion.

       Respectfully submitted this 17th day of February, 2021.

                                                        JOHN W. HUBER
                                                        United States Attorney

                                                        /s/ John E. Sullivan
                                                        ARTHUR J. EWENCZYK
                                                        RICHARD M. ROLWING
                                                        Special Assistant United States Attorneys
                                                        JOHN E. SULLIVAN
                                                        Senior Litigation Counsel




                                                  2
Case 2:18-cr-00365-JNP Document 1186 Filed 02/17/21 PageID.29685 Page 3 of 3




                                       Certificate of Service


        I certify that on the 17th day of February, 2021, I caused a copy of the foregoing to be
filed through the CM/ECF electronic filing system, and I caused a copy to be emailed to all
counsel of record.



                                                     /s/ John E. Sullivan
                                                     JOHN E. SULLIVAN
                                                     Senior Litigation Counsel




                                                 3
